SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 5, 2008 GEORESOURCES, INC. (Exact name of registrant as specified in its charter) COLORADO 0-8041 84-0505444 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 110 Cypress Station Drive, Suite 220 Houston, Texas 77090 (Address of principal executive offices) (Zip Code) (281) 537-9920 Registrant’s telephone number, including area code Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01: REGULATION FD DISCLOSURE On February 5, 2008, GeoResources, Inc. issued a press release announcing that it acquired producing properties from an unaffiliated party in the Williston Basin of North Dakota and Montana for $7.9 million.The press release also announced that GeoResources, Inc. sold all of its interest in the Grand Canyon
